                   Case 4:01-cv-01351-JST Document 3477 Filed 11/04/20 Page 1 of 24




              1   XAVIER BECERRA                           PRISON LAW OFFICE
                  Attorney General of California           DONALD SPECTER (83925)
              2   MONICA N. ANDERSON                       STEVEN FAMA (99641)
                  Senior Assistant Attorney General        ALISON HARDY (135966)
              3   DAMON MCCLAIN (209508)                   SARA NORMAN (189536)
                  Supervising Deputy Attorney General      RANA ANABTAWI (267073)
              4   JOHN WALTERS (216427)                    SOPHIE HART (321663)
                  RYAN GILLE (262105)                      1917 Fifth Street
              5   IRAM HASAN (320802)                      Berkeley, California 94710
                  Deputy Attorneys General                 Telephone: (510) 280-2621
              6   455 Golden Gate Avenue, Suite 11000      Fax: (510) 280-2704
                  San Francisco, CA 94102-7004             dspecter@prisonlaw.com
              7   Telephone: (415) 703-5500
                  Facsimile: (415) 703-58443               Attorneys for Plaintiffs
              8   Email: Ryan.Gille@doj.ca.gov
              9   HANSON BRIDGETT LLP
                  PAUL B. MELLO - 179755
             10   SAMANTHA D. WOLFF - 240280
                  425 Market Street, 26th Floor
             11   San Francisco, California 94105
                  Telephone: (415) 777--3200
             12   Facsimile: (415) 541-9366
                  pmello@hansonbridgett.com
             13
                  Attorneys for Defendants
             14

             15
                                             UNITED STATES DISTRICT COURT
             16
                          NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
             17

             18
                  MARCIANO PLATA, et al.,                  CASE NO. 01-1351 JST
             19
                               Plaintiffs,                 JOINT CASE MANAGEMENT
             20                                            CONFERENCE STATEMENT
                        v.
             21                                            Judge:    Hon. Jon S. Tigar
                  GAVIN NEWSOM, et al.,                    Date:     November 5, 2020
             22                                            Time:     1:30 p.m.
                               Defendants.                 Crtrm.:   6, 2nd Floor
             23

             24

             25

             26

             27

             28

                                                 -1-                                  Case No. 01-1351 JST
16964008.3        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
                      Case 4:01-cv-01351-JST Document 3477 Filed 11/04/20 Page 2 of 24




              1           The parties submit the following joint statement in advance of the November 5,
              2 2020 Case Management Conference.

              3 I.        POPULATION REDUCTION
              4          Plaintiffs’ Position: Further population reductions are necessary to minimize the
              5 risk of harm from COVID-19, particularly at prisons with primarily open-air, congregate

              6 living spaces, and among those at increased risk of harm if infected. As Defendants have

              7 acknowledged, reduced population contributes to fewer infections and deaths. See ECF

              8 No. 3469 at 3-4.

              9           Unfortunately, as previously explained (see ECF No. 3417 at 2:14-3:2), the overall
             10 CDCR population reduction since March, while certainly helped by early release

             11 programs, has primarily resulted from natural releases and the suspension and limitation of

             12 intake.1 Defendants have now stopped two of the three population reduction programs

             13 announced in July. As intake increases, and the number of early releases dwindles,

             14 CDCR’s total population will increase.

             15           Indeed, CDCR’s population is already beginning to increase: the population totals
             16 for CDCR’s Prisons and Camps on October 21 and 28 were, respectively, 7 and 75 people

             17 greater than the week before.2 Significantly, these week-to-week net increases were the

             18 first reported since the initial CDCR COVID-19 patient was diagnosed in late March. 3

             19

             20
                  1
                          The subsidiary role of early releases in population reduction is further illustrated by
             21 Defendants’ recently provided data. They report that between July 1 and October 14,

             22 approximately 6,200 were released early, while a far greater number -- approximately
                  8,500 -- were released via their natural release date (ECF No. 3469 at 2:9-13), and at the
             23 same time, intake was prohibited until late August and since then has been, until the last
                three weeks, greatly limited.
             24 2
                        See “Institutions/Camps” totals (subpart A.I.1) at
             25 https://www.cdcr.ca.gov/research/wp-
                content/uploads/sites/174/2020/10/Tpop1d201021.pdf [October 21] and
             26 https://www.cdcr.ca.gov/research/wp-
                content/uploads/sites/174/2020/10/Tpop1d201028.pdf [October 28].
             27 3
                        See “Institutions/Camps” totals (subpart A.I.1) in 2020 Weekly Total Population
             28

                                                 -1-                                         Case No. 01-1351 JST
16964008.3        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
                   Case 4:01-cv-01351-JST Document 3477 Filed 11/04/20 Page 3 of 24




              1 Given the large number of people in county jail awaiting transport to CDCR, 4 this

              2 dangerous increasing of population will likely continue unless the State re-starts early

              3 release programs.

              4         We continue to be extremely disappointed that the State ended the early release
              5 program focused on those most vulnerable to severe complications or death if infected by

              6 COVID-19, and that so very few – less than 50 out of almost 6,600 eligible 5 – were

              7 released by that program when it was in effect. We are similarly disappointed the State

              8 excluded people from its COVID-19 high risk early release consideration if medical

              9 conditions changed such that they were no longer considered high risk, but refused to

             10 include people newly determined to be high risk based on pre-existing medical conditions

             11 that public health officials in July announced were serious risk factors for hospitalization

             12 or death from COVID-19. We are finally disappointed that the State has not released

             13 anyone from San Quentin since the October 20 state appellate decision requiring that

             14 prion’s population to be substantially reduced due to the risk of harm from COVID-19.

             15         Our disappointment with the State’s very limited releases of those most at risk is
             16 deepened given what appears to be the inevitable next wave of COVID-19 infections. The

             17

             18

             19
                  Reports at https://www.cdcr.ca.gov/research/weekly-total-population-report-archive-2020/.
                  4
             20           CDCR on September 29 stated that nearly 8,000 people in county jails were
                  awaiting transport to its reception centers (see ECF No. 3460 at 10:8-20), and surely many
             21   additional people were sentenced to state prison in the counties since then. For the most
             22   recent three weeks, i.e., those starting October 19, October 26, and November 2, CDCR
                  told us that it authorized intake of, respectively, 610, 428, and 680 people.
                  5
             23           See ECF No. 3460 at 4:9-6:6 (Defendants report that of 6,599 eligible for early
                  release consideration under COVID-19 high-risk program, 45 determinately sentenced
             24   people were approved for release, and 12 indeterminately sentenced people were referred
             25   to the Governor for executive clemency consideration). We are not aware of the Governor
                  granting any person in prison clemency since these referrals were made. Even if all
             26   referred were released, the main point would remain: surpassingly few of those most at
             27
                  risk of harm from COVID-19 were released by the State’s program specifically enacted to
                  release those people.
             28

                                                 -2-                                      Case No. 01-1351 JST
16964008.3        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
                      Case 4:01-cv-01351-JST Document 3477 Filed 11/04/20 Page 4 of 24




              1 Governor warned of this next wave a month ago.6 The United States as a whole is

              2 experiencing record-breaking numbers of infections, with no state reporting decreased

              3 numbers of infections.7 California, as of the end of October, had an almost 20 percent

              4 increase in infections over the previous week. 8

              5          Defendants’ Position: As of October 28, 2020, CDCR has experienced a population
              6 reduction of 23,049, representing a nearly 20 percent decrease in the size of the population,

              7 since the start of the COVID-19 public health crisis. 9 Between July 1 and October 28,

              8 2020, 6,391 people were released from institutions and camps as a result of the COVID-19

              9 early-release programs Defendants announced on July 10. 10 This represents 206 more

             10 early releases than those reported in the October 20 case management statement. 11 An

             11 additional 9,089 were released in accordance with their natural release dates during this

             12

             13   6
                          See Amy Graff, SFGATE, Newsom warns second COVID-19 wave in other
             14 countries could hit California (Oct. 5, 2020),
                  https://www.sfgate.com/news/editorspicks/article/COVID-19-coronavirus-second-wave-
             15
                  California-fall-15623027.php.
                  7
             16           See New York Times, The U.S. breaks its record, tallying over 99,000 new cases in
                  a day (Oct. 31, 2020), https://www.nytimes.com/live/2020/10/30/world/covid-19-
             17
                  coronavirus-updates#the-us-breaks-its-record-tallying-over-99000-new-cases-in-a-day
             18   (reporting that “nearly two dozen states are reporting their worst weeks for new cases —
                  and none are recording improvements”).
             19   8
                          See California Department of Public Health, COVID-19 Cases, California Cases, at
             20   https://public.tableau.com/views/COVID-
                  19CasesDashboard_15931020425010/Cases?%3Aembed=y&%3AshowVizHome=no (last
             21   accessed Oct. 31, 2020) (showing as of October 31 an 18.4% “Weekly % Change” aka
             22   “Week-Over-Week % Change of New Cases”).
                  9
                          This figure is calculated by taking the difference between the total population in
             23   institutions and camps on February 26, 2020 and October 14, 2020. Weekly population
                  reports can be found at https://www.cdcr.ca.gov/research/weekly-total-population-report-
             24   archive-2020/.
                  10
             25           See ECF No. 3389 at 2:4-5:4 and https://www.cdcr.ca.gov/covid19/expedited-
                  releases/ for details regarding CDCR’s COVID-19 early-release program announced on
             26   July 10, 2020.
                  11
             27
                          See ECF No. 3469 at 3:9-3:12.

             28

                                                 -3-                                     Case No. 01-1351 JST
16964008.3        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
                       Case 4:01-cv-01351-JST Document 3477 Filed 11/04/20 Page 5 of 24




              1 period. As of October 28, CDCR’s institutions and camps have a population of 94,293,

              2 CDCR’s lowest population in three decades. 12https://word-

              3 edit.officeapps.live.com/we/wordeditorframe.aspx?ui=en-US&rs=en-

              4 US&hid=vCe5%2Bp3Mrkefw96kzKDndA.0&wopisrc=https%3A%2F%2Fwopi.onedrive.com%2

              5 Fwopi%2Ffiles%2FEFAD5F4D2302DFAD!1633&wde=docx&sc=host%3D%26qt%3DFolders&

              6 mscc=1&wdp=2&uih=OneDrive&jsapi=1&jsapiver=v2&corrid=de8d08f3-df71-4e33-908c-

              7 37031bfc25a6&usid=de8d08f3-df71-4e33-908c-

              8 37031bfc25a6&newsession=1&sftc=1&wdorigin=Unknown&instantedit=1&wopicomplete=1&w

              9 dredirectionreason=Unified_SingleFlush - _ftn1https://word-

             10 edit.officeapps.live.com/we/wordeditorframe.aspx?ui=en-US&rs=en-

             11 US&hid=vCe5%2Bp3Mrkefw96kzKDndA.0&wopisrc=https%3A%2F%2Fwopi.onedrive.com%2

             12 Fwopi%2Ffiles%2FEFAD5F4D2302DFAD!1633&wde=docx&sc=host%3D%26qt%3DFolders&

             13 mscc=1&wdp=2&uih=OneDrive&jsapi=1&jsapiver=v2&corrid=de8d08f3-df71-4e33-908c-

             14 37031bfc25a6&usid=de8d08f3-df71-4e33-908c-

             15 37031bfc25a6&newsession=1&sftc=1&wdorigin=Unknown&instantedit=1&wopicomplete=1&w

             16 dredirectionreason=Unified_SingleFlush - _ftn2https://word-

             17 edit.officeapps.live.com/we/wordeditorframe.aspx?ui=en-US&rs=en-

             18 US&hid=vCe5%2Bp3Mrkefw96kzKDndA.0&wopisrc=https%3A%2F%2Fwopi.onedrive.com%2

             19 Fwopi%2Ffiles%2FEFAD5F4D2302DFAD!1633&wde=docx&sc=host%3D%26qt%3DFolders&

             20 mscc=1&wdp=2&uih=OneDrive&jsapi=1&jsapiver=v2&corrid=de8d08f3-df71-4e33-908c-

             21 37031bfc25a6&usid=de8d08f3-df71-4e33-908c-

             22 37031bfc25a6&newsession=1&sftc=1&wdorigin=Unknown&instantedit=1&wopicomplete=1&w

             23 dredirectionreason=Unified_SingleFlush - _ftn3https://word-

             24 edit.officeapps.live.com/we/wordeditorframe.aspx?ui=en-US&rs=en-

             25 US&hid=vCe5%2Bp3Mrkefw96kzKDndA.0&wopisrc=https%3A%2F%2Fwopi.onedrive.com%2

             26

             27
                  12
             28
                        See October 28, 2020 population report at https://www.cdcr.ca.gov/research/wp-
                  content/uploads/sites/174/2020/10/Tpop1d201028.pdf.
                                                 -4-                                   Case No. 01-1351 JST
16964008.3        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
                       Case 4:01-cv-01351-JST Document 3477 Filed 11/04/20 Page 6 of 24




              1 Fwopi%2Ffiles%2FEFAD5F4D2302DFAD!1633&wde=docx&sc=host%3D%26qt%3DFolders&

              2 mscc=1&wdp=2&uih=OneDrive&jsapi=1&jsapiver=v2&corrid=de8d08f3-df71-4e33-908c-

              3 37031bfc25a6&usid=de8d08f3-df71-4e33-908c-

              4 37031bfc25a6&newsession=1&sftc=1&wdorigin=Unknown&instantedit=1&wopicomplete=1&w

              5 dredirectionreason=Unified_SingleFlush - _ftn4

              6            CDCR continues to process early releases on a rolling basis through the 180-day
              7 early-release program announced on July 10, which has accounted for the vast majority of

              8 all early releases since then. This discretionary early-release program was implemented as

              9 an added safety measure at a time when more comprehensive COVID-19 related policies

             10 were still being developed. Since then, CDCR adopted additional significant safety

             11 measures to reduce the spread of COVID-19, including, as described below, a drastic

             12 reduction in intake from county jails, comprehensive testing, quarantine, isolation, and

             13 movement protocols, policies regarding personal protective equipment, and plans for

             14 COVID-19 testing of staff and incarcerated persons. CDCR continues to evaluate,

             15 improve, and update these policies in close coordination with the Receiver.

             16            CDCR has regularly provided early-release data to Plaintiffs’ counsel and the public
             17 after announcing the July 10 programs. The data shows that CDCR’s early-release

             18 programs are not merely subsidiary: between July 1 and October 28, 2020, early releases

             19 accounted for over 41 percent of all releases from CDCR’s institutions and camps during

             20 that period.13 Defendants have also been transparent about the fact that the early releases

             21 are one of many safety measures CDCR implemented in response to COVID-19, and note

             22 that Plaintiffs’ list of disappointments (see supra pp. 2-3) lacks recognition of the logistics

             23 of release and post-release processes and the impact on public safety.

             24

             25
                  13
             26        As reported above and according to data compiled by CDCR’s Office of Research,
                6,391 people were released from CDCR’s institutions and camps through its COVID-19
             27 early-release programs between July 1 and October 28. 9,089 additional people were

             28
                released in accordance with their natural release dates. A total of 15,480 people were
                released during this period.
                                                 -5-                                       Case No. 01-1351 JST
16964008.3        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
                   Case 4:01-cv-01351-JST Document 3477 Filed 11/04/20 Page 7 of 24




              1         Plaintiffs’ counsel receives several updates regarding intake and its mechanics each
              2 week through email and phone conferences, and they are aware of the planning, testing,

              3 quarantine, isolation, communication, and movement protocols involved in the intake

              4 process. Plaintiffs continue to disapprove of CDCR’s efforts to provide relief to

              5 overpopulated county jails by restarting intake, but fail to acknowledge the impact on jails,

              6 courts, and local communities CDCR’s intake policies have. At the October 21, 2020 case

              7 management conference, Plaintiffs’ counsel had no response when the Court attempted to

              8 seek clarity on their conflicting positions on this issue (Tr. at 13:11-12), and appear to

              9 offer no further clarity on their position in this statement.

             10         Additionally, Plaintiffs’ commentary on the State’s compliance with court
             11 directives in In re Ivan Von Staich, No. A160122, 2020 WL 6144780 (Cal. Ct. App. Oct.

             12 20, 2020) is unhelpful and inappropriate. In re Von Staich is a separate, state court matter

             13 that currently remains pending. Defendants will not substantively comment on that

             14 litigation here except to note that, on its own motion, the California Supreme Court opened

             15 a case for appeal of this matter and extended its time for ordering review to and including

             16 February 17, 2020. Thus, the In re Von Staich order does not become enforceable until

             17 either the court denies a petition for review or the period expires for California Supreme

             18 Court review (on February 17, 2020), whichever occurs first.

             19         Plaintiffs’ counsel continue to omit mention of safety measures that have been
             20 created, executed, and improved over the past eight months or the beneficial impact they

             21 have had. Indeed, Plaintiffs have actively contributed to the development of safety

             22 protocols implemented by the Receiver and monitored CDCR’s compliance with these

             23 protocols, many of which are mentioned on page four above and in sections below. These

             24 include, but are not limited to, aggressive testing strategies in each of CDCR’s 35

             25 institutions, contact tracing conducted by healthcare staff, quarantine and isolation

             26 protocols that surpass some Centers for Disease Control recommendations, a movement

             27 matrix that controls all movement of incarcerated people across the state, staff testing,

             28 protective-equipment guidance, and an ongoing collaboration between CDCR and the

                                                 -6-                                       Case No. 01-1351 JST
16964008.3        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
                   Case 4:01-cv-01351-JST Document 3477 Filed 11/04/20 Page 8 of 24




              1 counties regarding compliance with these standards in advance of intake.

              2         Finally, Plaintiffs comment on the current size of CDCR’s population. Although
              3 CDCR’s population has increased by 82 people in the past two weeks since the last case

              4 management conference, it has reduced by nearly 20 percent since the beginning of March

              5 and still remains the lowest it has been in three decades.

              6 II.      TESTING AND TRANSFER PROTOCOLS
              7         Plaintiffs’ Position: CDCR continues to transfer large numbers of patients between
              8 prisons. Over the last several weeks, there have been on average approximately 500 such

              9 transfers per week. Testing and quarantining of those transferred, to reduce the risk of

             10 COVID-19 transmission, remain governed by CCHCS’s August 19 “Movement Matrix.”

             11         We are not able at present to adequately monitor compliance with the Movement
             12 Matrix’s testing and quarantine requirements. The best we can do is spot check individual

             13 patient records, and it is not possible to gain a systemic view of compliance doing that

             14 given the large numbers of people transferred. We also ask CCHCS regularly if it is aware

             15 of any COVID-19 transmission events associated with transfers; it says it is not aware of

             16 any such events. And while CCHCS says it believes prison staff are complying with the

             17 Matrix requirements, we believe it necessary—again remembering the San Quentin

             18 disaster resulting from transfers of positive patients into that prison, and the failure to

             19 properly quarantine them once they arrived—that objective information document

             20 compliance.

             21         In this regard, CCHCS says its Transfer Registry, which we are told will
             22 comprehensively display compliance with Movement Matrix requirements for each

             23 transferred person, will be made available to us when “fully operational” or “completed.”

             24 As of October 30, no date for this could be provided by CCHCS. We are not able to

             25 square this information with previous reports that the Transfer Registry had been

             26 implemented.

             27         CCHCS also previously stated that it would modify an existing form in its
             28 Electronic Health Records System (EHRS) so that nurses before a transfer can document

                                                 -7-                                        Case No. 01-1351 JST
16964008.3        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
                   Case 4:01-cv-01351-JST Document 3477 Filed 11/04/20 Page 9 of 24




              1 that they checked that Movement Matrix requirements had been followed at the sending

              2 prison. On October 30, CCHCS said it wanted to complete work on this project and

              3 implement the revised form as soon as possible, but could not provide a date by which that

              4 would happen.

              5         Defendants’ Position: Since the current iteration of the movement matrix went into
              6 effect on August 21, 2020, DAI, CCHCS, and leadership teams at all institutions have held

              7 meetings, conference calls, and training sessions to help staff understand and implement

              8 the matrix. As directed by the matrix, movement is limited and controlled, and must be

              9 pre-approved by CDCR headquarters, which is working in collaboration with CCHCS

             10 (including Mr. Cullen and Dr. Bick). Additionally, there is continued enforcement of the

             11 safety protocols requiring all county staff and incarcerated people arriving at CDCR on

             12 intake buses to wear N95 masks. Further, CDCR and CCHCS continue to utilize measures

             13 to track patient information for transfers. Staff at each prison have procedures and

             14 processes in place to follow the requirements of the matrix. Further, on October 6, 2020,

             15 CCHCS implemented an online registry to track all transfer information for incarcerated

             16 persons. The registry is easily accessible, updateable, and contains comprehensive

             17 information that allows staff to review medical and other important data before, during,

             18 and after transfers. Finally, the prisons continue to offer comprehensive COVID-19 testing

             19 for incarcerated people, and the specific protocols for each prison are outlined for Plaintiffs

             20 during routine calls with CCHCS staff.

             21 III.    INTAKE
             22         Plaintiffs’ Position: CDCR doubled intake this week: from 338 the week of October
             23 25, to 680 the week of November 1. As noted above, the State has at the same time ended

             24 two of the three early release programs announced in July. If the State continues intake at

             25 this pace, without conducting additional early releases, the population reduction achieved

             26 in recent months will be slowly reversed.

             27         Defendants’ Position: CDCR accepted 445 incarcerated persons into custody from
             28 county jail intake the week of October 18, and 338 incarcerated persons the week of

                                                 -8-                                       Case No. 01-1351 JST
16964008.3        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
                  Case 4:01-cv-01351-JST Document 3477 Filed 11/04/20 Page 10 of 24




              1 October 25, as follows:

              2

              3     Week of:         Number of        Sending County     Receiving Institution
                                   Incarcerated
              4
                                      Persons
              5   October 18      26              Humboldt              NKSP
              6   October 18      28              Shasta                NKSP
              7   October 18      41              Butte                 NKSP
              8   October 18      10              Plumas                NKSP
              9   October 18      5               Modoc                 NKSP
             10   October 18      30              Napa                  NKSP
             11   October 18      22              Contra Costa          NKSP
             12   October 18      40              Sutter                NKSP
             13   October 18      74              Los Angeles           WSP
             14   October 18      130             San Bernardino        WSP
             15   October 18      39              Orange                CCWF
             16   Total Week of 445
             17   October 18:

             18   October 25      44              El Dorado             NKSP
             19   October 25      23              Shasta                NKSP
             20   October 25      15              Colusa                NKSP
             21   October 25      32              Yuba                  NKSP
             22   October 25      105             Tulare                WSP
             23   October 25      52              San Luis Obispo       WSP
             24   October 25      35              Los Angeles           CCWF
             25   October 25      10              Kings                 NKSP
             26   Total Week of 338
             27   October 25:
             28

                                                 -9-                           Case No. 01-1351 JST
16964008.3        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
                  Case 4:01-cv-01351-JST Document 3477 Filed 11/04/20 Page 11 of 24




              1          Each week, CDCR headquarters staff meet with leadership at the three reception
              2 centers (NKSP, WSP, and CCWF) and CCHCS to evaluate current available space,

              3 determine whether the institutions should permit intake the following week, and if so, how

              4 much space is available to accommodate social distancing of newly arriving incarcerated

              5 persons during the initial quarantine period.

              6         For the week of November 1, CDCR has authorized intake as follows:
              7    Number of Incarcerated              Sending County             Receiving Institution
                         Persons
              8
                  100                            San Joaquin                   NKSP
              9
                  50                             Madera                        NKSP
             10
                  40                             Mendocino                     NKSP
             11
                  100                            Riverside                     NKSP
             12
                  50                             Sacramento                    NKSP
             13
                  25                             Sacramento                    WSP
             14
                  100                            Fresno                        WSP
             15
                  100                            Merced                        WSP
             16
                  50                             Sonoma                        WSP
             17
                  25                             Sacramento                    WSP
             18
                  40                             San Diego                     CCWF
             19
                  Total Week of November         680
             20
                  1:
             21

             22         As Defendants have reported in previous Case Management Statements, CDCR is
             23 working tirelessly to ensure that sending counties are complying with all intake protocols,

             24 including testing of incarcerated persons in advance of transport and wearing of N95

             25 masks by both incarcerated persons and transportation staff at all times during transport.

             26 CDCR requires strict compliance with its protocol and has refused buses at intake on this

             27 basis, two of which were refused this week.

             28         CDCR also coordinates intake with the sending counties to ensure that it is spread
                                                 -10-                                    Case No. 01-1351 JST
16964008.3        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
                  Case 4:01-cv-01351-JST Document 3477 Filed 11/04/20 Page 12 of 24




              1 across multiple days within the week to better enable staff at the receiving institution to

              2 ensure social distancing during the intake process.

              3         CDCR remains in communication each week with the California State Sheriffs’
              4 Association to determine which counties have the greatest need and are able to comply

              5 with CDCR’s strict transfer protocol, and establishes priority for intake accordingly.

              6 IV.     QUARANTINE AND ISOLATION
              7         Plaintiffs’ Position:
              8         A.     Set Aside of Quarantine and Isolation Space
              9         Plaintiffs continue to contest the adequacy of the quarantine and isolation space
             10 identified by Defendants at each prison in response to the Court order of July 22, ECF No.

             11 3401 at 3-4. We raised our concerns with CCHCS on September 16, as described in

             12 several past Joint Case Management Conference Statements, based on (a) the plan to use

             13 congregate living environments with shared airspace for quarantine purposes, when

             14 experience has proven that such environments serve as incubators for uncontrolled viral

             15 spread, and (b) the plan to move patients to housing environments that many consider will

             16 render them susceptible to attack from other incarcerated people.

             17         On October 27, we asked the Receiver to consider an additional question: whether
             18 the set-aside spaces at each prison include provisions for people who are about to be

             19 transferred or have been recently transferred (known as precautionary quarantine). This

             20 question has gained urgency as inter-prison transfers have steadily increased, averaging

             21 approximately 500 per week in recent weeks, and intake has climbed as well, with a

             22 planned 680 to enter CDCR from county jails the week of November 2.

             23         CCHCS’s own COVID-19 Screening and Testing Matrix for Patient Movement of
             24 August 19, 2020, requires people to be placed in precautionary quarantine pre- and post-

             25 transfer in celled housing (except for those prisons that have no cells). Each prison “shall

             26 maintain sufficient quarantine space to accommodate its historical average volume of

             27 transfers.” (Definitions at 2.b.ii.) Plaintiffs asked whether such quarantine space has been

             28 set aside in accordance with this directive, and if so, whether it is considered included in

                                                 -11-                                      Case No. 01-1351 JST
16964008.3        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
                  Case 4:01-cv-01351-JST Document 3477 Filed 11/04/20 Page 13 of 24




              1 the set-aside space for outbreaks.

              2         B.     Development of Policies Related to Quarantine and Isolation
              3         As reported at prior Case Management Conferences, Plaintiffs have asked the
              4 Receiver to consider developing three policies related to quarantine and isolation: (a)

              5 guidance regarding when people should be quarantined or isolated in a space other than the

              6 set-aside space, (b) procedures and time-frames for placing patients in isolation or

              7 quarantine once positive test results are received or information is received regarding an

              8 exposure, and (c) a directive to ensure that those placed in isolation due to symptoms who

              9 are pending a COVID-19 test results are kept separate from those who are lab-confirmed to

             10 have COVID-19. See ECF No. 3469 at 12. On October 30, CCHCS updated its policy

             11 regarding the preferential use of set aside space for isolation and quarantine, and stated that

             12 isolation of positive patients should happen immediately. No specific procedures for

             13 ensuring that were mandated. CCHCS on October 30 said that is developing a report that

             14 will measure compliance with key quarantine and isolation requirements. We hope this

             15 includes timeliness of placement. CCHCS also says that directives regarding separate

             16 isolation placement for symptomatic patients who are pending test results have been

             17 provided verbally to the prisons, and will be included in the next revision of the isolation

             18 guidelines set forth in the Movement Matrix.

             19         C.     Monitoring Use of Quarantine and Isolation Space
             20         CCHCS provided us with the Outbreak Management Tool (OMT) for 10 prisons, as
             21 requested, and late last week provided access to a portal at which it says all prisons’ OMTs

             22 will be accessible. We have engaged in productive discussions with CCHCS regarding

             23 best practices and our suggestions for OMT improvements. In our view, the OMTs should

             24 permit managers and executives to determine whether fundamental CCHCS public health

             25 directives regarding medical isolation and quarantine are being followed at the prisons, and

             26

             27

             28

                                                 -12-                                      Case No. 01-1351 JST
16964008.3        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
                   Case 4:01-cv-01351-JST Document 3477 Filed 11/04/20 Page 14 of 24




              1 provide information from which we can monitor such compliance. 14 We have at CCHCS’s

              2 invitation suggested revisions to the OMTs so they might better present this key

              3 information.

              4         Defendants’ Position: As discussed in the last joint statement, CDCR has
              5 completed its initial effort to set aside large amounts of previously identified isolation and

              6 quarantine space at the prisons. CDCR has continued to work with Plaintiffs, the

              7 Receiver, the Coleman Special Master, and the Armstrong Court Expert to ensure that

              8 appropriate isolation and quarantine space is reserved for class members of all three class

              9 actions and to modify reserved spaces and plans for quarantine and isolation as needed

             10 across the system.

             11         On October 27, 2020, representatives from all three class actions met again to
             12 discuss isolation and quarantine space needs, with a focus on the needs of Coleman

             13 enhanced-outpatient class members. The Plata Receiver and the Coleman Special Master

             14 requested another follow-up meeting to take place on November 10. Similar efforts are

             15 underway through the Armstrong case to ensure that the potential needs of Armstrong class

             16 members are adequately covered.

             17 V.      SAFELY HOUSING MEDICALLY VULNERABLE PEOPLE
             18         Plaintiffs’ Position: People who live in open airspace congregate living areas in
             19 CDCR prisons are at higher risk of contracting COVID-19 than those housed in cells, and

             20 thousands of people living in those spaces currently are at heightened risk of severe illness

             21 or death from the virus, due to their age and/or medical condition. Since we filed our last

             22 Statement, the Receiver finalized his report entitled “Transferring COVID-19 High-Risk

             23

             24
                  14
             25       CCHCS’s public health directives are set forth in its web-based COVID-19 “Interim
                Guidance” (https://cchcs.ca.gov/covid-19-interim-guidance/), including in particular the
             26 “Definitions” section at the end of Appendix 13, the “COVID-19 Screening and Testing

             27
                Matrix for Patient Movement” (revised August 19, 2020, and also known as the Movement
                Matrix).
             28

                                                 -13-                                      Case No. 01-1351 JST
16964008.3        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
                  Case 4:01-cv-01351-JST Document 3477 Filed 11/04/20 Page 15 of 24




              1 Patients to Safer Housing” in which he addresses concerns about the medically vulnerable

              2 in open airspace living units. The Safer Housing Report recommends that CDCR “extend

              3 an offer to the over 8,200 patients with COVID-19 risk scores of 3 and above the

              4 opportunity to transfer into closed-front cells either at their existing institution or at

              5 another institution.”

              6         Plaintiffs support this recommendation, and Defendants have not objected to it. See
              7 ECF No. 3475 at 21. Indeed, Defendants have repeatedly affirmed that they are

              8 “committed to working with the Receiver to facilitate movements of medically high-risk

              9 patients from dorms to cells” to ensure safe housing “when such movement is

             10 recommended and approved by the appropriate public health and corrections experts.”

             11 ECF No. 3469 at 15; see also ECF No. 3460 at 17, ECF No. 3448 at 16.

             12         Unfortunately, progress towards implementing this recommendation has been
             13 limited. During our meeting with the Receiver’s staff and Defendants on October 22, Mr.

             14 Kelso stated that his staff and Defendants would form a Working Group to plan for and to

             15 implement offering celled housing to medically vulnerable people, consistent with his

             16 Report. He indicated that this process would be undertaken “quickly,” and that he was

             17 identifying CDCR custody and mental health staff to participate in this process. However,

             18 Plaintiffs learned on October 30 that the Working Group has not yet been formed.

             19 According to Vince Cullen, Director of Health Care Operations and Corrections Services,

             20 CCHCS is still assessing all prisons to ensure they have accurate information about the

             21 living spaces available. He reported that this process will not take months, but will also

             22 “not be ready next week.”

             23         Providing safer housing to those who are at highest risk of serious illness or death if
             24 they contract COVID-19 must be a priority, and the Plaintiffs urge Defendants and the

             25 Receiver to expedite this process. There will be, as the parties and the Court have

             26 recognized, challenges to implementation that include, but are not limited to, a reluctance

             27 on the part of many who have earned the right to live in less restrictive dorm housing to

             28

                                                 -14-                                        Case No. 01-1351 JST
16964008.3        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
                   Case 4:01-cv-01351-JST Document 3477 Filed 11/04/20 Page 16 of 24




              1 move to a more restrictive cell.15 Plaintiffs believe that there may be ways to incentivize

              2 movement to safer housing, and will welcome the opportunity to work with the Receiver

              3 and Defendants to develop and deploy strategies to make safer housing appealing to those

              4 who would benefit most from a move. As noted above, the next wave of infections is

              5 building now, and expediting the process is critical.

              6         Defendants’ Position: The Receiver has provided the parties with a final report on
              7 October 21, 2020 that proposes that CDCR should offer over 8,000 high risk medical

              8 patients living in dorms the opportunity to move into a single cell. The Defendants remain

              9 committed to working with the Receiver to facilitate movements of medically high-risk

             10 patients from dorms to cells, or any other movements, to safely house medically high-risk

             11 patients when such movement is recommended and approved by the appropriate public

             12 health and corrections experts.

             13 VI.     COVID-19 TESTING
             14         Plaintiffs’ Position:
             15         A.     Staff Testing
             16         As previously reported, CCHCS took over authority for the staff testing program in
             17 August. On October 30, CCHCS distributed a revised “Employee Testing Guidance” to

             18 the parties. We are reviewing the revised Guidance and will send any concerns to

             19 CCHCS. Preliminarily, the revised Guidance appears to have increased the frequency of

             20 testing for employees at CHCF, CMF, and CCWF, and in medical inpatient units, from

             21 monthly to at least every two weeks (and weekly during an outbreak). It also increases the

             22 frequency of testing for transportation and hospital custody staff, from monthly to weekly,

             23 which we support. We are reviewing whether the revised Guidance’s testing requirements

             24 are adequate for staff who work at jobs areas, such as kitchens and factories, that require

             25

             26
                  15
                        As noted in our previous Case Management Conference Statement, Plaintiffs have
             27 distributed over 120 surveys to people who have been offered, and have declined, transfer

             28
                  to a cell, based on their elevated COVID risk factors. We have started to receive responses
                  and are in the process of reviewing and compiling that information.
                                                 -15-                                     Case No. 01-1351 JST
16964008.3        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
                  Case 4:01-cv-01351-JST Document 3477 Filed 11/04/20 Page 17 of 24




              1 high levels of contact with incarcerated people and have been the source of a number of

              2 major outbreaks.

              3         Regarding staffing for this program, CCHCS reports that as of October 5, it had
              4 assigned employee health RNs to each prison to conduct contact tracing onsite (this was

              5 previously done at Headquarters). CCHCS also reports that it will hire nurses to conduct

              6 the testing at each prison, and has stated it plans to have these nurses in place by the end of

              7 December. In the meantime, vendors continue to conduct employee testing.

              8         Regarding Plaintiffs’ monitoring, we still do not have access to employee testing
              9 data. The last update we received was in the July 27 Joint Case Management Conference

             10 Statement. See ECF No. 3405 at 8-10. CCHCS has said it is working on a reporting

             11 system for this data, and that reports for three prisons where some of the most vulnerable

             12 patients are incarcerated—CHCF, CMF, and CCWF—would be sent to us this week.

             13         We support these developments and appreciate the steps CCHCS has taken to
             14 improve the staff testing program. But, seven months into this pandemic, we are

             15 disappointed that a comprehensive staff testing plan has yet to be fully implemented. Most

             16 significantly, CCHCS has reported that testing employees with symptoms of COVID-19—

             17 something we have been requesting since July, see ECF No. 3370, including in our motion,

             18 see ECF No. 3402 at 4-6—will not happen until CCHCS nurses are hired and trained to

             19 conduct onsite testing, which it estimates will not be completed until the end of December.

             20         B.     Incarcerated Population Testing
             21                1.     Patient Testing Policies
             22         We have since June asked CCHCS to revise certain COVID-19 clinical guidelines
             23 regarding patient testing so that instead of language indicating a discretionary suggestion

             24 (e.g., “should”), words (e.g., “shall”) be used that denote a directive mandate. We

             25 specifically were concerned about provisions related to serial re-testing of those

             26 quarantined who initially tested negative, and regular testing of those who work in areas

             27 with high levels of contact with staff or other incarcerated people.

             28

                                                 -16-                                      Case No. 01-1351 JST
16964008.3        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
                   Case 4:01-cv-01351-JST Document 3477 Filed 11/04/20 Page 18 of 24




              1         With regard to serial re-testing, it appears the requested change will be made. 16
              2 With regard to testing of essential workers who have high levels of contact with staff and

              3 others, no changes were made to the clinical guidelines, and there continues to be no

              4 mandated testing of these people despite multiple major COVID-19 outbreaks being

              5 directly attributable to such contact. On October 30, we again raised these concerns in

              6 relation to the most recent such outbreak, involving kitchen and factory workers at the

              7 California State Prison and Substance Abuse Treatment Facility (SATF). According to

              8 CCHCS, these workers were infected by staff and then seeded infections in multiple

              9 housing units, with approximately 400 people testing positive over the last 14 days. We

             10 believe CCHCS must require that prisons at specified intervals test workers who have high

             11 levels of contact with staff. On October 30, the Receiver said the issue would be

             12 considered.

             13                2.     Notification to Patients of Test Results
             14         In early July we first raised concerns about inadequate patient notification and
             15 education regarding COVID-19 test results. CCHCS continues to work on implementing

             16 standardized templates that will notify patients of negative, inconclusive, or negative

             17 COVID-19 test results, and provide educational information. On October 30, CCHCS

             18 indicated it hoped to implement use of these templates by Thanksgiving. Meanwhile, and

             19 unfortunately, late, limited, and otherwise inadequate written notification of and education

             20 regarding test results continues.

             21         Defendants’ Position: Defendants note that Plaintiffs have raised issues in this
             22 section that appear to be directed to the Receiver’s office and CCHCS. Defendants will

             23 not attempt to respond on their behalf, but remain committed to working with them in

             24

             25   16
                       On November 2, CCHCS’s Chief Counsel wrote, as we understand it, that
             26 discretionary language (“should”) would be replaced with mandatory language (“shall”) in
                the Interim Guidance’s “Testing for COVID-19 and Other Respiratory Pathogens”
             27 provision that currently reads “[s]erial retesting of housing unit inmates and others who are

             28
                at potential exposure risk, who are quarantined, and initially test negative should be
                performed every 3-7 days until no new cases are identified.”
                                                 -17-                                      Case No. 01-1351 JST
16964008.3        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
                  Case 4:01-cv-01351-JST Document 3477 Filed 11/04/20 Page 19 of 24




              1 addressing Plaintiffs’ concerns.

              2 VII.    OIG Report on the Use of Face Coverings in CDCR
              3         Plaintiffs’ Position: On October 26, the Office of the Inspector General (OIG)
              4 released its second report in its review of CDCR’s response to the COVID-19 pandemic.

              5 See Office of the Inspector General, COVID-19 Review Series, Part Two: The California

              6 Department of Corrections and Rehabilitation Distributed and Mandated the Use of

              7 Personal Protective Equipment and Cloth Face Coverings; However, Its Lax Enforcement

              8 Led to Inadequate Adherence to Basic Safety Protocols (Oct. 2020), available at:

              9 https://www.oig.ca.gov/wp-content/uploads/2020/10/OIG-COVID-19-Review-Series-Part-

             10 2-%E2%80%93-Face-Coverings-and-PPE.pdf. This report reviews CDCR’s distribution

             11 and use of personal protective equipment (PPE). The OIG found that, although CDCR had

             12 provided PPE and communicated face covering and physical distancing requirements to

             13 staff and incarcerated persons, in practice, both frequently failed to adhere to mask-

             14 wearing requirements. Id. at 2. OIG staff directly observed this during their monitoring

             15 visits, id. at 22-30, and significant noncompliance was also reported by prison staff

             16 surveyed by the OIG, id. at 31.

             17         Most troubling, the OIG concluded that the failure to follow face covering and
             18 physical distancing requirements “was likely caused at least in part by the department’s

             19 supervisors’ and managers’ lax enforcement of the requirements.” Id. at 2. The OIG noted

             20 that CDCR has referred only 7 employees (out of more than 63,000) for formal

             21 investigation or punitive actions for misconduct relating to face covering and physical

             22 distancing requirements since February 1, 2020. Id. at 2-3, 35. Even lower levels of

             23 progressive discipline were infrequent: “A sample of five prisons that employ a total of

             24 10,382 staff showed that from February 1, 2020, to September 2, 2020, prison supervisors

             25 and managers had taken just 29 disciplinary actions—in a period spanning seven months—

             26 for noncompliance with the department’s face covering or physical distancing

             27 requirements.” Id. at 20-21. Of those 29, “almost all the actions taken were the lowest

             28 levels of the progressive discipline process: namely, verbal warnings and instances of

                                                 -18-                                     Case No. 01-1351 JST
16964008.3        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
                  Case 4:01-cv-01351-JST Document 3477 Filed 11/04/20 Page 20 of 24




              1 written counseling.” Id. at 34. California Institution for Men, with 1,413 COVID-

              2 confirmed cases and 27 COVID-related deaths among the incarcerated population,

              3 “provided no documentation of any disciplinary actions.” Id. at 2, 34. San Quentin, with

              4 2,240 COVID-confirmed cases and 28 COVID-related deaths, “provided documentation of

              5 just one action.” Id. at 2, 34-35.

              6         The OIG also faulted CDCR and CCHCS for loosening face covering requirements
              7 in June 2020. Id. at 3, 36. Two memos released in June allowed staff and incarcerated

              8 persons to remove their face coverings when they were outside and able to maintain a

              9 distance of at least six feet from other individuals. Id. at 36-37.

             10         Plaintiffs were deeply troubled by this report. In response to the OIG’s
             11 recommendations, on October 27, CDCR and CCHCS issued a memorandum requiring

             12 staff to wear face coverings “at all times,” with two exceptions: (1) when a staff member is

             13 alone in a hard-walled office, tower, or control booth, and (2) when a staff members is in

             14 the performance of their duties and is actively responding to an incident. In the latter

             15 incident, the staff member is permitted to remove their face covering while

             16 jogging/running to respond to an incident. The memorandum also provides that

             17 “corrective action shall be taken” whenever managers or supervisors observe

             18 noncompliance, and that managers and supervisors “shall document” the noncompliance in

             19 a tracking log. Finally, the memo calls for unannounced compliance visits to each prison.

             20         We support these efforts, but remain concerned, as self-monitoring of compliance
             21 with the face covering and physical distancing policies has proven to be extremely

             22 difficult. We have previously sent reports to CDCR and CCHCS of staff not adhering to

             23 these policies; each time, we have been told that CDCR or CCHCS conducted audits and

             24 found no or limited issues. We believe that the OIG should conduct another review of

             25 CDCR’s compliance with the mandatory mask requirement in the near future, given the

             26 likelihood of another wave of COVID-19 infections hitting the prisons in the near future.

             27 The Inspector General has informed us that upon request from the Court he would conduct

             28 a follow-up review in a few months in order to determine whether there is increased

                                                 -19-                                     Case No. 01-1351 JST
16964008.3        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
                  Case 4:01-cv-01351-JST Document 3477 Filed 11/04/20 Page 21 of 24




              1 compliance by staff with the mask wearing requirements.

              2         Defendants’ Position: On October 26, 2020, the OIG released a report focused on
              3 CDCR’s distribution of personal protective equipment (PPE) to its staff and incarcerated

              4 persons during the COVID 19 pandemic. The report states that OIG monitored CDCR

              5 institutions between May 19, 2020 and July 29, 2020 and that it conducted state-wide staff

              6 surveys.

              7         The report found that, despite early shortages, CDCR was generally able to procure
              8 and maintain PPE supplies. Indeed, by April 9, CDCR delivered more than half of the

              9 752,000 cloth face coverings it had purchased to its institutions. However, the report

             10 further found that CDCR’s enforcement of face covering and social distancing guidelines

             11 was too lax and that not enough disciplinary action was employed, resulting in

             12 noncompliance by staff and incarcerated persons.

             13          On October 27, CDCR issued a memorandum updating the requirements regarding
             14 the use of facial coverings and physical distancing, including strict enforcement protocols

             15 and regular unannounced compliance audits to each institution. The memorandum

             16 reminds “[a]ll departmental supervisors and managers [that they] are responsible for

             17 ensuring subordinate staff consistently wear approved face coverings correctly and practice

             18 physical distancing,” and that failure to do so will result in corrective action. This

             19 memorandum is attached as Exhibit A. Further, on October 28, CCHCS issued an

             20 amended memorandum outlining enhanced entrance screening procedures that detail the

             21 screening process, screener training, guidance for employees who are sick or denied

             22 entrance to an institution, and regular submission of a proof of practice report to ensure

             23 compliance with screening procedures, attached as Exhibit B.

             24          In addition, Regional Healthcare Executives conducted random, surprise spot
             25 checks at several institutions the week of November 2. Progressive discipline was initiated

             26 for instances of noncompliance, in accordance with CDCR’s October 27 memorandum.

             27 Further, Secretary Allison and Mr. Kelso are jointly hosting a call with all wardens, CEOs,

             28 and their management teams on Friday, November 6 to further reiterate the importance of

                                                 -20-                                      Case No. 01-1351 JST
16964008.3        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
                  Case 4:01-cv-01351-JST Document 3477 Filed 11/04/20 Page 22 of 24




              1 the mask wearing mandate and related discipline for noncompliance. Secretary Allison

              2 and Mr. Kelso are also in the process of creating a video with additional speakers which

              3 will stress the importance of mask wearing to staff. Thus, while CDCR is disappointed

              4 and concerned by the OIG’s findings based upon monitoring that occurred before the end

              5 of July, it is taking every effort to ensure staff compliance with mask-wearing mandates

              6 and enhance policies to further safeguard the institution population as well as staff against

              7 the spread of COVID-19.

              8 VIII. Prison-Specific Updates

              9         Plaintiffs’ Position: We continue to have weekly conferences with Regional Health
             10 Care Chief Executive Officers (CEOs) and their supervisor regarding COVID-related

             11 matters at individual prisons. We very much appreciate these discussions, including

             12 because we learn of positive initiatives, raise concerns about problems, and suggest

             13 opportunities for improvement.

             14         Based on information received at the October 16 conference with the CEOs, we on
             15 October 20 reported to the Court that CIM would begin serial weekly testing of never-

             16 positive patients, as is being done at San Quentin, and the California Rehabilitation Center

             17 (CRC). See ECF No. 3469 at 17:16-22. We also reported that CIM had arranged for

             18 approximately 20 additional nurses, to implement such testing. Id.

             19         On October 23, the Regional CEO said serial retesting did not start at CIM and that
             20 20 additional nurses were not obtained there; CCHCS then said it would review the matter.

             21 On October 30, it was again stated that serial retesting of never-positive patients prison-

             22 wide, is not occurring at CIM, could not occur until additional nurses were hired, and that

             23 an experienced physician had been sent to the prison to determine those staffing needs.

             24         That incorrect information was provided about serial weekly testing at CIM is
             25 unfortunate. That such retesting has not started is unacceptable. Serial retesting of never-

             26 positive patients occurs at San Quentin, CRC, and, we believe, Avenal. The COVID-19

             27 outbreak at CIM is about to enter its eighth month. Almost 1,500 at the prison have been

             28 infected with the virus, resulting in 161 hospitalized (the largest such total among CDCR

                                                 -21-                                     Case No. 01-1351 JST
16964008.3        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
                   Case 4:01-cv-01351-JST Document 3477 Filed 11/04/20 Page 23 of 24




              1 prisons) and 27 deaths (sadly, the second highest among the state prisons). CIM has a very

              2 large number of medically vulnerable patients: only the California Health Care Facility

              3 (CHCF) and the California Medical Facility (CMF) have greater percentages of high risk

              4 medical patients.17 CIM’s number of medically vulnerable patients, and the continuing

              5 consequences from COVID-19 suffered by those at the prison (the two most recent deaths

              6 occurred in the last week), require that weekly retesting of never-positive patients start

              7 immediately.18

              8         Defendants’ Position: Defendants note that Plaintiffs have raised issues in this
              9 section that appear to be directed to the Receiver’s office and CCHCS. Defendants will

             10 not attempt to respond on their behalf, but remain committed to working with them in

             11 addressing Plaintiffs’ concerns.

             12 IX.     Updates on Medical Care Matters Not Directly Related to COVID-19
             13         Plaintiffs’ Position: A conference with CCHCS has been scheduled for November
             14 6 to discuss in more detail what is being done about the thousands of delayed (many for

             15 months) Addiction Medicine physician appointments for patients with substance use

             16 disorders referred for Medication Assisted Treatment (MAT). See ECF No. 3469 at 19.

             17 We appreciate the opportunity to further discuss this important issue. In the last two weeks

             18 we have for the first time learned, via CCHCS responses to queries about particular

             19 patients, that a part of the problem is that some Addiction Medicine physicians, both at a

             20 local prison and headquarters, have reached their current patient load limit set by federal

             21 licensing requirements and thus cannot prescribe MAT for additional patients.

             22

             23
                  17
             24           The most recent data provided by CCHCS, dated August 2020, shows that 65% of
                  CHCF’s population is designated medical high risk. At CMF and CIM, respectively,
             25   53.9% and 49.6% of the population is so designated. Because CIM houses more people
             26   than CMF, the number of medical high risk patients housed there is greater than at CMF.
                  18
                          We support the serial retesting program at CRC, but it is puzzling that CCHCS does
             27   it there but not at CIM. CCHCS data shows that only 4.6% of CRC’s population is
             28
                  designated medical high risk, 23 patients have been hospitalized due to COVID-19 and,
                  fortunately, none have died.
                                                 -22-                                      Case No. 01-1351 JST
16964008.3        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
                  Case 4:01-cv-01351-JST Document 3477 Filed 11/04/20 Page 24 of 24




              1        Defendants’ Position: Defendants note that Plaintiffs have raised issues in this
              2 section that appear to be directed to the Receiver’s office and CCHCS. Defendants will

              3 not attempt to respond on their behalf, but remain committed to working with them in

              4 addressing Plaintiffs’ concerns.

              5 DATED: November 4, 2020                      HANSON BRIDGETT LLP
              6

              7
                                                        By: /s/ Paul B. Mello
              8                                             PAUL B. MELLO
              9                                             SAMANTHA D. WOLFF
                                                            Attorneys for Defendants
             10
                  DATED: November 4, 2020                    XAVIER BECERRA
             11
                                                             Attorney General of California
             12

             13
                                                        By: /s/ Ryan Gille
             14                                             DAMON MCCLAIN
                                                            Supervising Deputy Attorney General
             15                                             RYAN GILLE
                                                            IRAM HASAN
             16                                             Deputy Attorney General
                                                            Attorneys for Defendants
             17

             18
                  DATED: November 4, 2020                    PRISON LAW OFFICE
             19

             20

             21                                         By: /s/ Steven Fama
             22                                             STEVEN FAMA
                                                            ALISON HARDY
             23                                             SARA NORMAN
                                                            SOPHIE HART
             24
                                                            Attorneys for Plaintiffs
             25

             26

             27

             28

                                                 -23-                                   Case No. 01-1351 JST
16964008.3        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
